DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
This communication is considered fully responsive to the Amendment filed on 11/30/21.
Response to Arguments
Claim objection withdrawn since amended accordingly.
Applicant’s 11/30/21 arguments with respect to claims have been considered but are moot in view of new ground(s) of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 30-31, 35 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2020/0358736 A1 to Pascal et al. (“Pascal”) in view of U.S. Patent Publication No. 2016/0286027 A1 to Lee et al. (“Lee”).  
As to claim 21, Pascal discloses a terminal of a telecommunications network (Pascal: fig 1-13, [0045]: while fidelity scaling can occur external to a device, for example, on server associated with mobile device service provider, a sender/receiver device 700 can include functionality depicted in fig 7 … can define message richness by supporting functionality … combine SMS, MMS, IM, email type features cohesively across SMS and IP backbones in manner transparent or without observable effect to end users …), the terminal comprising:
a communications interface communicatively connectable with at least two access networks of respective, different types (Pascal: fig 10-13, [0054-81]: access component 1118 1225 multimode operation chipset(s) 1115 allows to operate in multiple communication modes with disparate technical specification for wireless technologies e.g. voice GPS [0065] … set of antennas 12671-p, k access component 1225 operates as discussed with fig 11 … moreover, communication platform 1265 provides wireless communication capabilities in addition or alternatively connectivity through wired links e.g. Ethernet, USB, CPIB, RS-232, Fire wire, optical, coaxial cable connection to network interface 176 or router (not shown) [0069]);
a user interface (Pascal: fig 10-13, [0054-81]: access component 1118 can include display interface that renders with aspects of interface component (not shown) [0066] … display interface 1255 [0071]); 
at least one processor; and a memory storing instructions that, when executed by the at least one processor (Pascal: fig 10-13, [0054-81]: processor 1135 1285 memory 1155 1295 [0059; 67; 74]).
Pascal discloses transmitting, based at least in part on a first message received via a network, functional characteristics associated with at least one performance value associated with the terminal (Pascal: fig 1, 7-10, [0021-31; 44-58]: fig 8-10 different embodiments … using fig 10 message  received or acquired from another device (first message) 1010 [0054] … message analyzed to determine content richness or fidelity 1020 (based at least in part on a first message received via a network) and there is a level of content richness that can be associated with received message (functional characteristics associated with at least one performance value associated with the terminal) [0055]);
receiving, via the network, a second message associated with a functional specification satisfied by the functional characteristics
 did not explicitly disclose receiving, via the network, a second message associated with a functional specification satisfied by the functional characteristics (emphasis added)
Lee discloses receiving, via the network, a second message associated with a functional specification satisfied by the functional characteristics (emphasis added).
Specifically, Lee discloses transmitting, based at least in part on a first message received via a network, functional characteristics associated with at least one performance value associated with the terminal (Lee: fig 2-6, [0020-25; 30-61]: fig 4 … SDP answerer 400 receives INVITE message 405 (… based at least in part on a first message received via a network …), INVITE 405 includes identifier indicates SDP offerer 410 has codecs D, C and B prioritized in that order by SDP offerer 410 and SDP answerer 400 determines codec B matched to those supported codecs (…functional characteristics associated with at least one performance value associated with the terminal), generates 200 OK message 415 including information on determined codec B, transmits the 200 OK message 415 to SDP offerer 410 (transmitting, based at least in part on a first message received via a network, functional characteristics associated with at least one performance value associated with the terminal) [0043] … );
receiving, via the network, a second message associated with a functional specification satisfied by the functional characteristics (emphasis added) (Lee: fig 2-6, [0020-25; 30-61]: fig 4 … SDP answerer 410 receives reINVITE message 420 (receiving, via the network, a second message …) indicating SP offerer 400 has codec selection and information on codecs A, B, C … SDP answerer 410 determines codec B matched to those supported codecs according to criterion of SDP offerer 400 (… associated with a functional specification satisfied by the functional characteristics) [0046]).
Pascal and Lee are analogous art because they are from the same field of endeavor with respect to text-based encoding schemes (like SIP).

Pascal and Lee further disclose receiving, via the network, data from a calling terminal, the data being altered and transmitted by the calling terminal based at least in part on an altering operation selected by the calling terminal from a plurality of operations (Pascal: fig 1, 7-10, [0021-31; 44-58]: fig 1 … based on support provided by receiver device 120, message(s) or content(s) can be scaled in different ways [0030] …  analysis component 130 identifies messaging capabilities of receiver device 140, for instance receiver device can be interrogated, information about capabilities gathered [0026] …  … scaling can be multidirectional (receiving, via the network, data from a calling terminal and/or the terminal …) …message(s) or message(s) content(s) can be scaled up or down, in other words, degraded or enriched , for example, if sender device 110 produces rich or high fidelity message(s) and receiver device 120 does not support that level of richness, message can be scaled down or degraded (see with [0045] - the data being altered and transmitted by the calling terminal based at least in part on an altering operation selected by the calling terminal from a plurality of operations - such as scaling down or enriched) [0028]),
the altering operation being transparent to a user of the calling terminal (Pascal: fig 1, 7-10, [0021-31; 44-58]: fig 1 & 7 … while fidelity scaling can occur external to a device, for example, on server associated with mobile device service provider, a sender/receiver device 700 can include functionality depicted in fig 7 … can define message richness by supporting functionality … combine SMS, MMS, IM, email type features cohesively across SMS and IP backbones in manner transparent or without observable effect to end users [0045] …).

As to claim 22, Pascal and Lee disclose wherein the functional specification indicates a Multimedia Messaging Service (MMS) or Short Messaging Service (SMS) session (Pascal: fig 1, 7-10, [0002-31; 44-58]: mobile communication devices offer support for voice and written capability utilizing SMS and/or MMS [0002]).
For motivation, see rejection of claim 21.
As to claim 30, see similar rejection to claim 21 where the method is taught by the apparatus.
As to claim 31, see similar rejection to claim 22.
As to claim 35, see similar rejection to claim 21 where the method is taught by the apparatus.
As to claim 41, Pascal and Lee disclose wherein the data being altered, by the calling terminal and transparently to the user of the calling terminal (Pascal: fig 1, 7-10, [0021-31; 44-58]: fig 1 … based on support provided by receiver device 120, message(s) or content(s) can be scaled in different ways [0030] …  analysis component 130 identifies messaging capabilities of receiver device 140, for instance receiver device can be interrogated, information about capabilities gathered [0026] …  … scaling can be multidirectional (receiving, via the network, data from a calling terminal and/or the terminal …) …message(s) or message(s) content(s) can be scaled up or down, in other words, degraded or enriched , for example, if sender device 110 produces rich or high fidelity message(s) and receiver device 120 does not support that level of richness, message can be scaled down or degraded (see with [0045] - wherein the data being altered, by the calling terminal) [0028] …  … while fidelity scaling can occur external to a device, for example, on server associated with mobile device service provider, a sender/receiver device 700 can include functionality depicted in fig 7 … can define message richness by supporting functionality … combine SMS, MMS, IM, email type features cohesively across SMS and IP backbones in manner transparent or without observable effect to end users (and transparently to the user of the calling terminal) [0045] …),
includes i) Rich Communication Services (RCS) data being altered to be Multimedia Messaging Service (MMS) or Short Messaging Service (SMS) data (Pascal: fig 1, 7-10, [0021-31; 44-58]: fig 1 … the sender device 110 and associated messaging system can support a high level of message richness fidelity (Rich Communication Services (RCS) data …) while the receiver devices 120 are legacy devices that support lower levels or richness and, in this manner, messages can be scaled to facilitate interaction with legacy devices, for instance, messages can include combination of SMS, MMS IM and/or email type features (… being altered to be Multimedia Messaging Service (MMS) or Short Messaging Service (SMS) data) [0029]),
or ii) data of a first resolution being altered to be altered data of a second resolution (Pascal: fig 1, 7-10, [0021-31; 44-58]: fig 1 … …message(s) or message(s) content(s) can be scaled up or down, in other words, degraded or enriched (data of a first resolution being altered to be altered data of a second resolution), for example, if sender device 110 produces rich or high fidelity message(s) and receiver device 120 does not support that level of richness, message can be scaled down or degraded (data of a first resolution being altered to be altered data of a second resolution) [0028]).
For motivation, see rejection of claim 21.
Claims 23, 25, 32 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2020/0358736 A1 to Pascal et al. (“Pascal”) in view of U.S. Patent Publication No. 2016/0286027 A1 to Lee et al. (“Lee”) and further in view of U.S. Patent Publication No. 2016/0072868 A1 to Poulin et al. (“Poulin”) [IDS 9/4/20].
As to claim 23, Pascal and Lee disclose the terminal of claim 21.
For motivation, see rejection of claim 21.
Pascal did not explicitly disclose the functional specification indicates a bit rate for an altered video; and the bit rate is at most a predetermined percentage of a previous bit rate associated with a previous functional specification.
 discloses the functional specification indicates a bit rate for an altered video (Poulin: fig 1-3, [0019-42]: invite may include available audio and/or video codecs such as H.261, H.263, H.264, MPEG or VP 8, to name a few … codecs, such as those listed, may have different impacts network components 108 internal resources [0022]); and
the bit rate is at most a predetermined percentage of a previous bit rate associated with a previous functional specification (Poulin: fig 2-3, [0025-42]: network component may maintain or have access to estimates of impact that each codec has on the various internal resources (associated with a previous functional specification), data maintained in database locally or remotely, and dynamically generated each time network component 304 receives an invite 308  impact may be expressed in terms of utilization percentage (see with [0022] - bit rate is at most a predetermined percentage) with respect to overall capacity for a given internal resource (see with [0022] - the bit rate is at most a predetermined percentage of a previous bit rate associated with a previous functional specification) [0032;36]).
Pascal, Lee and Poulin are analogous art because they are from the same field of endeavor with respect to codecs.
At the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Poulin in to the terminal by Pascal and Lee.  The suggestion/motivation would have been to provide techniques for selecting codec pairs offered by both endpoints to optimize media resource utilization (Poulin: [0001]).
As to claim 25, Pascal, Lee and Poulin disclose wherein the at least one performance value includes a bandwidth value or a throughput cap value of the network (Poulin: fig 1-3, [0019-42]: codec selector identifies internal resource with highest current utilization or a subset, for example, only those resources identified of particular interest for avoiding congestion state (throughput cap), for example, if DSP has current utilization of 50% of overall capacity, while bandwidth is 20% overall capacity, codec selector may optimize DSP [0036] …), 
associated with a type of communication session) or video quality (associated with a type of communication session) and determine what resource to optimize based on any of these factors or a combination such as weighted combination [0036]).
For motivation, see rejection of claim 23.
As to claims 32 and 36, see similar rejection to claims 23 and 25, respectively, where the method is taught by the apparatus.
Claims 26, 28 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2020/0358736 A1 to Pascal et al. (“Pascal”) in view of U.S. Patent Publication No. 2016/0286027 A1 to Lee et al. (“Lee”) and further in view of U.S. Patent Publication No. 2012/0225652 A1 to Martinez et al. (“Martinez”) [IDS 9/4/20].
As to claim 26, Pascal and Lee disclose the terminal of claim 21.
For motivation, see rejection of claim 21.
Pascal did not explicitly disclose wherein the functional characteristics indicate that the terminal is roaming in the network.
Martinez discloses wherein the functional characteristics indicate that the terminal is roaming in the network (Martinez: fig 1-5 & 8, 9, 12 & 20-25, [0011-149; 0160-169]: … during an ongoing call over circuit-switched network between first and second terminals, when a terminal detects (indicates) that packet-switched communications are now possible, for example due to moving location (indicates roaming), corresponding capability messages are exchanged between terminals and the possibility of using multimedia services are indicated to terminal users [0008] … there are possible scenarios where device may be visiting a region outside the area of coverage and roaming [0170] …).
Pascal, Lee and Martinez are analogous art because they are from the same field of endeavor with respect to network communication exchanges.

As to claim 28, Pascal, Lee and Martinez disclose wherein the functional specification satisfied by the functional characteristics is associated with a communication session, wherein the communication session is associated with a lower resolution than an initial communication session associated with a previous functional specification  (Martinez: fig 1-5 & 8, 9, 12 & 20-25, [0011-149; 0160-169]: … for example, the contact device 50 will then update the stored capabilities for device 21 that may have been previously cached and current capabilities of device 50 returned as response once options message arrived the available services displayed to user updated (functional specification satisfied by the functional characteristics is associated with a communication session) and thus, if advanced communication method is capable of being used by device 21 it is made available in the user interface … if capabilities returned indicate the contact device may be able to handle the communication service but quality may be poor, the option may still be made available (initial communication session associated with a previous functional specification) but user may be informed of potential low quality (session is associated with a lower resolution than an initial communication session associated with a previous functional specification) and, for example file transfer option may be different to indicate that although user is capable of receiving file (initial communication session associated with a previous functional specification), they are connected on low speed connection and thus the file transfer may be slow or intermittent (session is associated with a lower resolution than an initial communication session associated with a previous functional specification) [0141-142] … the user interface may display to the user based on the capabilities of the recipient device that the communication service is possible but may be of poor quality and, for example,  the option to communicate using video presented (initial communication session associated with a previous functional specification) but user informed that recipient device has low quality connection and therefor the quality of the video will be poor (session is associated with a lower resolution than an initial communication session associated with a previous functional specification) and this display of potential quality of communication services may be equally applied to the other scenarios described herein [0162]).
For motivation, see rejection of claim 26.
As to claim 38, see similar rejection to claim 26, where the method is taught by the apparatus.
Claims 24, 27, 29, 34, 37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2020/0358736 A1 to Pascal et al. (“Pascal”) in view of U.S. Patent Publication No. 2016/0286027 A1 to Lee et al. (“Lee”) and further in view of U.S. Patent Publication No. 2012/0225652 A1 to Martinez et al. (“Martinez”) [IDS 9/4/20] and further in view of in view of U.S. Patent Publication No. 2016/0105468 A1 to Mufti et al. (“Mufti-468”) [IDS 9/4/20].
As to claim 24, Pascal, Lee and Martinez disclose wherein the functional characteristics do not satisfy a previous functional specification associated with an initial session (Martinez: fig 1-5 & 8, 9 & 20-25, [0011-146; 0160-169]: capabilities returned in response to an options request represent the list of services that the client can access at a certain point in time and there may be a number of factors affecting device capabilities (do not satisfy a previous functional specification associated with an initial session) … firstly, capabilities depend on user’s network operator status that may limit customers depending on payment status  (do not satisfy a previous functional specification associated with an initial session) … secondly, hardware of terminal may have no capability of processing video and no front facing camera (do not satisfy a functional specification) … thirdly terminal may not be able to receive files if storage is full or battery is low  (do not satisfy a previous functional specification associated with an initial session) … furthermore the software capabilities and mutual software compatibility may affect capability (do not satisfy a functional specification) … finally, certain services may require i.e. do not satisfy a functional specification) [0109] …)., 
and the functional characteristics indicate that at least: the network is a premium network with respect to the terminal; or the network is of a generation less than a fourth generation (4G).
For motivation, see rejection of claim 26.
Pascal did not explicitly disclose wherein the functional characteristics do not satisfy a previous functional specification associated with an initial session, 
and the functional characteristics indicate that at least: the network is a premium network with respect to the terminal; or the network is of a generation less than a fourth generation (4G) (emphasis added).
Mufti-468 discloses wherein the functional characteristics do not satisfy a previous functional specification associated with an initial session (emphasis added) (Mufti-468: fig 1-2 & 7-8, [0012-44; 60-76]: modification information can specify one or more capabilities to remove from the information of the one or more capabilities, e.g. one or more codecs (do not satisfy a previous functional specification associated with an initial session) and, for example, the modification information can specify removing EVS to a non-Volte destination [0041];, 
and the functional characteristics indicate that at least: the network is a premium network with respect to the terminal; or the network is of a generation less than a fourth generation (4G).(emphasis added) (Mufti-468: fig 1-2 & 7, [0012-44; 0060-71]: the network-location information can include indication that the destination is connected to VoLTE network (premium network) or non-VoLTE network … connected via non-packet network, e.g. legacy 2G or 3G network (is of a generation less than the fourth generation (4G)) [0039]).
Pascal, Lee, Martinez and Mufti-468 are analogous art because they are from the same field of endeavor with respect to communication data.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Mufti-468 into the method by Pascal, Lee and Martinez.  The suggestion/motivation would have been to 
As to claim 27, Pascal, Lee, Martinez and Mufti-468 disclose wherein the data is received based at least in part on the second invitation message (Mufti-468: fig 1-8, [0012-76]: initiation request received and offer processing 120 modifies (alters) information 118 e.g. based on indication of network to which destination(s) connected and then transmits the initiation request including the modified information of one or more capabilities (data is received based at least in part on second invitation message) [0023-26]), 
wherein the data comprises downsampled content based at least in part on content associated with the first invitation message (Mufti-468: fig 1-2, [0012-44]: NB-AMR, for example, encodes audio in frequency range of ~200 Hz-3400 Hz at sampling rate of 8 kHz … by contrast, the PSTN carries uncompressed audio ~300Hz-3400 Hz formatted according to (ITU) G.711 standard PCM logarithmically-quantized samples … a voice call between VoLTE and PSTN device therefore requires transcoding between NB-AMR and G.711 (downsampling) … codecs used with video … as with audio, video communications between devices with different codec capabilities may require transcoding or specific codec selection (downsampling) [0013-16]).
For motivation, see rejection of claim 24.
As to claim 29, Pascal, Lee, Martinez and Mufti-468 disclose wherein the second invitation message is a Session Initiation Protocol (SIP) message associated with an altered session initiated by a calling terminal (Mufti-468: fig 1-8, [0012-76]: initiation request received and offer processing 120 modifies (alters) information 118 e.g. based on indication of network to which destination(s) connected and then transmits the initiation request including the modified information of one or more capabilities (second invitation message) to one or more core network device(s) corresponding to destination(s), or directly to at beginning of voice call or other communication with another user in fig 9 … during voice call when capabilities change in fig 21 … alternatively SIP ANONYMOUS SUBSCRIBE and aggregated or individual NOTIFY sent to client from collated contact list [0119-129]).
For motivation, see rejection of claim 24.
As to claim 34, see similar rejection to claim 27 where the method is taught by the apparatus.
As to claims 37 and 40, see similar rejection to claims 24 and 27, respectively, where the method is taught by the apparatus.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE SISON whose telephone number is (571)270-5693. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNE Y SISON/Primary Examiner, Art Unit 2443